FILED
                            NOT FOR PUBLICATION                             AUG 21 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


STEPHANIE McGEE,                                 No. 13-16131

               Plaintiff - Appellant,            D.C. No. 4:12-cv-03764-YGR

  v.
                                                 MEMORANDUM*
DEPARTMENT OF CHILD SUPPORT
SERVICES, STATE OF CALIFORNIA
STATE BUREAU OF CHILD SUPPORT
ENFORCEMENT,

               Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                 Yvonne Gonzalez Rogers, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Stephanie McGee appeals pro se from the district court’s order denying her

leave to proceed in forma pauperis (“IFP”) in her action concerning child support


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
payments. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s finding that it lacked subject matter jurisdiction, K2 Am. Corp. v.

Roland Oil & Gas, LLC, 653 F.3d 1024, 1027 (9th Cir. 2011), and for an abuse of

discretion the district court’s denial of leave to proceed IFP, Minetti v. Port of

Seattle, 152 F.3d 1113, 1114 (9th Cir. 1998) (per curiam). We affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction over McGee’s action. See 28 U.S.C. § 1332(a) (requiring complete

diversity of citizenship); K2 Am. Corp., 653 F.3d at 1029 (discussing requirements

for federal question jurisdiction under 28 U.S.C. § 1331); see also Nevada v. Bank

of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012) (“[A] court may raise the question

of subject matter jurisdiction, sua sponte, at any time during the pendency of the

action . . . .” (citation and internal quotation marks omitted)). Accordingly, the

district court did not abuse its discretion by denying McGee’s request to proceed

IFP because it appears from the face of the amended complaint that McGee’s

action is frivolous or without merit. See Minetti, 152 F.3d at 1115 (concluding that

district court did not abuse its discretion by denying IFP application where plaintiff

lacked standing).

      AFFIRMED.




                                           2                                     13-16131